DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 15, and 17-28 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2nd, 2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to applicant’s communication filed on November 17th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claims 1, 15, and 17 have been amended. No claims have been canceled or added. As a result, claims 1-7, 15, and 17-28 are pending in this office action.
Applicant’s arguments, see pg. 13 filed on November 17th, 2020, with respect to the objection asserting the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite, “METHOD AND APPARATUS FOR UPDATING SEARCH CACHE TO IMPROVE THE UPDATE SPEED OF HOT CONTENT”. The th, 2020.

Response to Arguments
Applicant’s arguments, see page 14, filed on November 17th, 2020, with respect to the rejections of independent claims 1, 15, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that the prior art of records fail to teach or suggest “that the first database stores a search term of hot content and the second database stores cache content of a search result, respectively, and that the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database”. Examiner agrees that the applied reference, Howard, does not teach the amended limitation as suggested above, therefore the argument have been fully considered and are persuasive. The applied reference, Howard has been withdrawn under 35 U.S.C 103 in claims 1, 15, and 17. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") is shown to teach the above limitation.

Ahad teaches “that the first database stores a search term of hot content and the second database stores cache content of a search result, respectively, (See Ahad: Col 12, lines 62-67 and Col 13, lines 1-2; As described above, in one embodiment of the invention, when a client application issues an operation (e.g., a query) involving a cache table, the local database or DBMS determines whether the instance for the cache table with the given set of access parameters is already cached and is still valid. and Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330), and that the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database (See Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}, Examiner correlates the “search time of the hot content in the first database” as the cache Table T1 in which is valid from the query execution in which longer than cache table T2 in which only valid for 30 minutes}).

As such, Ahad teaches the first database stores a search term of hot content and the second database stores cache content of a search result, respectively (See Ahad: Col 12, lines 62-67 and Col 13, lines 1-2; As described above, in one embodiment of the invention, when a client application issues an operation (e.g., a query) involving a cache table, the local database or DBMS determines whether the instance for the cache table with the given set of access parameters is already cached and is still valid and Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330), and that the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database (See Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}).

Applicant’s arguments, see page 14, filed on November 17th, 2020, with respect to the rejections of independent claims 1, 15, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that the prior art of records fail to teach or suggest “upon receipt of a search term, how to determine whether the search term is valid or not and whether the cache content of the search result is valid or not by means of the first database and the second database, and returning the search result correspondingly”. Examiner agrees that the applied reference, Howard, does not teach the amended limitation as suggested above, therefore the argument have been fully considered and are persuasive. The applied reference, Howard has been withdrawn under 35 U.S.C 103 in claims 1, 15, and 17. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") is shown to teach the above limitation.

Ahad teaches “upon receipt of a search term, how to determine whether the search term is valid or not” (See Ahad: Col 12, lines 62-67 and Col 13, lines 1-2; As described above, in one embodiment of the invention, when a client application issues an operation (e.g., a query) involving a cache table, the local database or DBMS determines whether the instance for the cache table with the given set of access parameters is already cached and is still valid. If so, the cached result set may be used for the operation. Otherwise, as just illustrated above, the database will call the select method on the TDP defined for the cache table in order to retrieve the result set. Col 13, lines 6-8; FIGS. 3A-B comprise a flowchart demonstrating an algorithm for determining whether to update, retrieve or refresh a cache table instance)).

Ahad further teaches whether the cache content of the search result is valid or not by means of the first database and the second database, and returning the search result correspondingly” (See Ahad: Col 13, lines 65-67 and Col 14, 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 21-22; In state 322, the existing result set in the DBMS is used to satisfy the current operation. {See Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported} and if the search results it invalid (See Ahad: Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330. Col 14, lines 45-38; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated).

As such, Ahad teaches “upon receipt of a search term, how to determine whether the search term is valid or not and whether the cache content of the search result is valid or not by means of the first database and the second database, and returning the search result correspondingly” (See Ahad: Col 13, lines 65-67 and Col 14, 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated  otherwise, the method advances to state 322. Col 14, lines 21-22; In state 322, the existing result set in the DBMS is used to satisfy the current operation and if the search results it invalid (See Ahad: Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330. Col 14, lines 45-38; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set).

Applicant’s arguments, see page 15, filed on November 17th, 2020, with respect to the rejections of independent claims 1, 15, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that Hou fail to teach or suggest “determining whether the cache content is valid or not by consider setting a valid time for both the search term and the cache content, and does not set the valid time of the search term of hot content in the first database as being longer than valid time of the cache content of the search result of hot content in the second database”. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (Hou fail to teach or suggest “determining whether the cache content is valid or not by consider setting a valid time for both the search term and the cache content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

According, the above statement, the recited statement was not recited in the actual rejected claims. As such, the examiner will broadly reject the claims as they are currently presented (if the cache content of the first search result is not valid, forwarding the search request to a search engine, obtaining a second search request result and updating the second search request result into the second database, wherein valid time of the search term of hot content in the first database is longer than valid time of the cache content of the search result of hot content in the second database). Accordingly, Examiner agrees that the applied reference, Hou, does not teach the amended limitation as suggested above, therefore the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") is shown to teach the above limitation.
that the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database” (See Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}, Examiner correlates the “search time of the hot content in the first database” as the cache Table T1 in which is valid from the query execution in which longer than cache table T2 in which only valid for 30 minutes}).

As such, Ahad teaches “the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database” (See Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}, Examiner correlates the “search time of the hot content in the first database” as the cache Table T1 in which is valid from the query execution in which longer than cache table T2 in which only valid for 30 minutes}).

Applicant’s arguments, see pages 15-17, filed on November 17th, 2020, with respect to the rejections of independent claims 1, 15, and 17, as amended, under 35 U.S.C 103, where the applicant asserts that Chang fail to teach or suggest “disclose that the first database stores a search term of hot content and the second database stores cache content of a search result, respectively, and that the valid time of the search term of hot content in the first database is longer than the valid time of the cache content of the search result of hot content in the second database and a search request is received, how to determine whether the search term and the cache content of the search result is valid or not by means of the first database and the second database, and returning the search result correspondingly”. Examiner agrees that the applied reference, Chang, does not teach the amended limitation as suggested above, therefore the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") is shown to teach the above limitation.

See Examiner’s responses presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15, 17, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") in view of C.N Patent Application Publication 103902610 issued to HOU et al. (hereinafter as “HOU”).

	Regarding claim 1, Ahad teaches a method for updating search cache, comprising: when hot content is updated, extracting a first search term corresponding to information of the hot content (Ahad: Col 12, lines 62-67 and Col 13, lines 1-2; As described above, in one embodiment of the invention, when a client application issues an operation (e.g., a query) involving a cache table, the local database or DBMS determines whether the instance for the cache table with the given set of access parameters is already cached and is still valid. If so, the cached result set may be used for the operation. Otherwise, as just illustrated above, the database will call the select method on the TDP defined for the cache table in order to retrieve the result set. Col 13, lines 6-8; FIGS. 3A-B comprise a flowchart demonstrating an algorithm for determining whether to update, retrieve or refresh a cache table instance) {Examiner correlates the hot content as the frequency threshold on how valid the operation is on the cache table and determine that it valid (See Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes}, and 

updating the first search term into a pre-established first database (Ahad: Col 14, lines 6-9; In state 316, the DBMS determines whether a connection is available to a data source (e.g., TDP) associated with the cache table. If a connection is available, the method proceeds to state 324. Col 14, lines 31-32; In state 326, the DBMS determines whether any updates are received in response to the request. Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated. Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation), wherein, 

the first database stores a search term of hot content(Ahad: Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated. Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation {See also Ahad: Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}); and 

determining whether the cache content of the first search result is valid(Ahad: Col 13, lines 65-67 and Col 14, lines 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322 {See also Ahad: Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported});

 if the cache content of the first search result is valid, taking information in the cache content of the first search result as a first search request result(Ahad
: Col 13, lines 65-67 and Col 14, 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 21-22; In state 322, the existing result set in the DBMS is used to satisfy the current operation. {See Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported}); 

if the cache content of the first search result is not valid, forwarding the search request to a search engine, obtaining a second search request result and updating the second search request result into the second database (Ahad: Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330. Col 14, lines 45-38; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated {See Col 6, lines 17-18; In embodiments of the invention described herein, database 220 is a DBMS (Database Management System) product offered by Oracle® Corporation, such as Oracle 9i Lite. Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported}), wherein 

valid time of the search term of hot content in the first database is longer than valid time of the cache content of the search result of hot content in the second database(Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}).  

	Ahad does not explicitly teach when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained; when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result;

	However, HOU teaches when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained (HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0051] Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0053] Step S230, if the number of results does not meet the requirements of the user, continue to search for the downloaded subsequent page); 

when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result(HOU: [0043]; In addition, when the user searches, there are individualization requirements for the number of results and the display position of the number of results. If the number of results in the cache cannot meet the requirements of the user when the cache is valid, the search engine may continue to be searched, and refresh cache. [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0061]; The retrieval module is used to return the retrieval result to the client and refresh and save it to the cache, and record the search logic for the retrieval and its retrieval time in the index);

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU.  The modification to do so would improve Ahad’s method of validating data by incorporating HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database in such provides results more resourcefully by improving the speed (HOU: [0060]; This device uses the cache to hit the search logic, so the call to the search engine is reduced, and the search speed is improved).

	Regarding claim 3, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches determining that the second search term is valid comprises: determining a first difference between a timestamp of obtaining the second search term and a timestamp of writing the second search term(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); 

if the first difference is smaller than a first preset valid period, determining that the second search term is valid(HOU: [0051]-[0052]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); and 

determining whether the cache content of the first search result is valid comprises: determining a second difference between a timestamp of obtaining the cache content of the first search result and a timestamp of writing the cache content of the first search result(HOU: [0045]-[0048]; Step S210, receiving search extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); 

determining whether the cache content of the first search result is valid according to whether the second difference is smaller than a second preset valid period(HOU: [0027]; If the user searches using the meta search, the meta search will first detect whether the corresponding cache has passed the expiration date. If the expiration date expires, the relevant search engine searches and updates the retrieval result to the cache. If there is no expiration date, the cached result is considered valid. This guarantees the accuracy of the search).  

	Regarding claim 4, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches the method further comprises: when the second search term is obtained and determined to be not valid, forwarding the search request to the search engine, obtaining a third search request result and updating the third search request result into the second database(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record. [0051]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

	Regarding claim 5, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches the method further comprises: when the second search term is not obtained, querying the second database according to the search request to obtain cache content of a second search result and determining whether the cache content of the second search result is valid(HOU: [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0051]-[0052]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); 

if the cache content of the second search result is valid, taking information in the cache content of the second search result as a fourth search request result(HOU: [0048]; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0050]-[0052]; Step S224, comparing with corresponding records in the hash table; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); 4Response to Office Action Appl. No. 16/311,657 Atty. Dkt. No. 104139.0002US1 

if the cache content of the second search result is not valid, forwarding the search request to the search engine, obtaining a fifth search request result and updating the fifth search request result into the second database(HOU: [0046]-[0048]; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record;
[0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

	Regarding claim 6, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches determining whether the cache content of the second search result is valid comprises: determining a third difference between a timestamp of obtaining the cache content of the second search result and a timestamp of writing the cache content of the second search result(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); and 

determining whether the cache content of the second search result is valid according to whether the third difference is smaller than a third preset valid period(HOU: [0027]; If the user searches using the meta search, the meta search will first detect whether the corresponding cache has passed the expiration date. If the expiration date expires, the relevant search engine searches and updates the retrieval result to the cache. If there is no expiration date, the cached result is considered valid. This guarantees the accuracy of the search).  

	Regarding claim 7, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches after taking information in the cache content of the first search result as a first search request result, the method further comprises: returning the first search request result to a search request client(HOU:[0058]-[0060]; The cache module 30 is configured to: when it is determined that the search has not been performed and does not exceed a ); or after obtaining the second search request result, the method further comprises: returning the second search request result to a search request client; or after obtaining the third search request result, the method further comprises: returning the third search request result to a search request client; or after taking information in the cache content of the second search result as a fourth search request result, the method further comprises: returning the fourth search request result to a search request client; or after obtaining the firth search request result, the method further comprises: returning the fifth search request result to a search request client.  

	Regarding claim 15, Ahad teaches an electronic device, comprising at least one processor and a memory (Ahad: Col 4, lines 17-28; For example, the methods described herein may be implemented in software executing on a computer system, or implemented…utilizing either a combination of microprocessors or other specially designed application specific integrated circuits, programmable logic devices, or various combinations thereof. Suitable computer-readable media may include volatile (e.g., RAM) and/or non-volatile (e.g., ROM, disk) memory, carrier waves and transmission media (e.g., copper wire, coaxial cable, fiber optic media)), wherein, the memory is used to store an application program(Ahad: Col 4, lines 17-27; For example, the methods described herein may be implemented in software executing on a computer system, or implemented…utilizing either a combination of microprocessors or other specially designed application specific integrated circuits, programmable logic devices, or various combinations thereof. Suitable computer-readable media may include volatile (e.g., RAM) and/or non-volatile (e.g., ROM, disk) memory); and

 the processor is used to execute the application program stored in the memory, so as to perform a method for updating search cache, comprising: when hot content is updated, extracting a first search term corresponding to information of the hot content, and updating the first search term into a pre-established first database (Ahad: Col 14, lines 6-9; In state 316, the DBMS determines whether a connection is available to a data source (e.g., TDP) associated with the cache table. If a connection is available, the method proceeds to state 324. Col 14, lines 31-32; In state 326, the DBMS determines whether any updates are received in response to the request. Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated. Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation), wherein,

 the first database stores a search term of hot content(Ahad: Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be  Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation {See also Ahad: Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}); 

determining whether the cache content of the first search result is valid(Ahad: Col 13, lines 65-67 and Col 14, lines 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322 {See also Ahad: Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported});

if the cache content of the first search result is valid, taking information in the cache content of the first search result as a first search request result(Ahad: Col 13, lines 65-67 and Col 14, 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 21-22; In state 322, the existing result set in the DBMS is used to satisfy the current operation. {See Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported});

 if the cache content of the first search result is not valid, forwarding the search request to a search engine, obtaining a second search request result and updating the second search request result into the second database(Ahad: Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330. Col 14, lines 45-38; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated {See Col 6, lines 17-18; In embodiments of the invention described herein, database 220 is a DBMS (Database Management System) product offered by Oracle® Corporation, such as Oracle 9i Lite. Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported}), wherein 

valid time of the search term of hot content in the first database is longer than valid time of the cache content of the search result of hot content in the second database(Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}).  

Ahad does not explicitly teach when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained; when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result;

	However, HOU teaches when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0051] Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0053] Step S230, if the number of results does not meet the requirements of the user, continue to search for the downloaded subsequent page); 

when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result(HOU: [0043]; In addition, when If the number of results in the cache cannot meet the requirements of the user when the cache is valid, the search engine may continue to be searched, and refresh cache. [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0061]; The retrieval module is used to return the retrieval result to the client and refresh and save it to the cache, and record the search logic for the retrieval and its retrieval time in the index); 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU.  The modification to do so would improve Ahad’s method of validating data by incorporating HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database in such provides results more resourcefully by improving the speed (HOU: [0060]; This device uses the cache to hit the search logic, so the call to the search engine is reduced, and the search speed is improved).

 	Regarding claim 17, Ahad teaches a non-transitory computer readable storage medium for storing an application program (Ahad: Col 4, lines 17-27; For example, the methods described herein may be implemented in software executing on a computer system, or implemented…utilizing either a combination of microprocessors or other specially designed application specific integrated circuits, programmable logic devices, or various combinations thereof. Suitable computer-readable media may include volatile (e.g., RAM) and/or non-volatile (e.g., ROM, disk) memory), which is used to perform a method for updating search cache when being executed, the method comprising: when hot content is updated, extracting a first search term corresponding to information of the hot content, and updating the first search term into a pre-established first database (Ahad: Col 14, lines 6-9; In state 316, the DBMS determines whether a connection is available to a data source (e.g., TDP) associated with the cache table. If a connection is available, the method proceeds to state 324. Col 14, lines 31-32; In state 326, the DBMS determines whether any updates are received in response to the request. Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated. Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation), wherein, 

the first database stores a search term of hot content(Ahad: Col 14, lines 45-48; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated. Col 14, lines 49-51; Then, in state 334, the DBMS updates the result set according to the update(s) received from the data source, and uses the updated result set for the current operation {See also Ahad: Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}); 

determining whether the cache content of the first search result is valid(Ahad: Col 13, lines 65-67 and Col 14, lines 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322 {See also Ahad: Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported}); 

if the cache content of the first search result is valid, taking information in the cache content of the first search result as a first search request result(Ahad: Col 13, lines 65-67 and Col 14, 1-5; Otherwise, in state 314, the DBMS determines whether the cached result set is valid. As specified above, the result set may be considered valid if a Time-To-Live parameter or Expiration Date for the result set has not yet been exceeded (e.g., Response Date+Time-To-Live>=Current Date). If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 21-22; In state 322, the existing result set in the DBMS is used to satisfy the current operation. {See Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported});

 if the cache content of the first search result is not valid, forwarding the search request to a search engine, obtaining a second search request result and updating the second search request result into the second database(Ahad: Col 14, lines 2-5; If the cached result set is not valid, the illustrated method continues at state 316; otherwise, the method advances to state 322. Col 14, lines 23-30; In state 324, the presently cached result set has been deemed invalid, but a connection is available to the data source, so a refresh operation is requested. Illustratively, a refresh request may include an If-Modified-Since header reflecting the Last Modified date of the previous refresh of the result set. If the Last Modified date value is not available from the last refresh or update, then Response Date may be used instead. Col 14, lines 31-36; In state 326, the DBMS determines whether any updates are received in response to the request. If any updates were received, the illustrated method proceeds to state 330. Col 14, lines 45-38; In state 332, the result set is in use, and so the DBMS copies it and marks the copy as the latest version of the result set. Copies other than the latest version may be marked to be deleted when the transactions using them are terminated {See Col 6, lines 17-18; In embodiments of the invention described herein, database 220 is a DBMS (Database Management System) product offered by Oracle® Corporation, such as Oracle 9i Lite. Col 9, lines 22-28; If the instance exists, and is valid or locked, then the constraint is deemed satisfied. If the instance does not exist, or is invalid, then the DBMS will try to retrieve or refresh the result set from the data source. If the data source returns a result, it is cached and the constraint is deemed satisfied. If there is no connection to the data source, an error is reported}), wherein 

valid time of the search term of hot content in the first database is longer than valid time of the cache content of the search result of hot content in the second database(Ahad: Col 15, lines 27-32; For a cache table T, different instances may have differing periods of validity. For example, the period of validity of a cache table instance T1(v1, . . . , vm) may be one hour, while the period of validity of cache table instance T2(u1, . . . , um) may be thirty minutes. In this example, (v1, . . . , vm) and (u1, . . . , um) are arguments {See Col 6, lines 32-34; A cache table name may adhere to table-naming conventions of SQL (Structured Query Language) databases}).  

	Ahad does not explicitly teach when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained; when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result;

	However, HOU teaches when a search request is received, querying the first database according to a search term in the search request and determining whether a second search term is obtained (HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0051] Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0053] Step S230, if the number of results does not meet the requirements of the user, continue to search for the downloaded subsequent page); 

when the second search term is obtained and determined to be valid, querying a pre- established second database according to the second search term to obtain cache content of a first search result, wherein, the second database stores cache content of a search result (HOU: [0043]; In addition, when the user searches, there are individualization requirements for the number of results and the display position of the number of results. If the number of results in the cache cannot meet the requirements of the user when the cache is valid, the search engine may continue to be searched, and refresh cache. [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0061]; The retrieval module is used to return the retrieval result to the client and refresh and save it to the cache, and record the search logic for the retrieval and its retrieval time in the index); 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU.  The modification to do so would improve Ahad’s method of validating data by incorporating HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database in such provides results more resourcefully by improving the speed (HOU: [0060]; This device uses the cache to hit the search logic, so the call to the search engine is reduced, and the search speed is improved).

	Regarding claim 19, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches determining that the second search term is valid comprises: determining a first difference between a timestamp of obtaining the second search term and a timestamp of writing the second search term(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record);
if the first difference is smaller than a first preset valid period, determining that the second search term is valid(HOU: [0051]-[0052]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); and

 	determining whether the cache content of the first search result is valid comprises: determining a second difference between a timestamp of obtaining the cache content of the first search result and a timestamp of writing the cache content of the first search result(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); 

determining whether the cache content of the first search result is valid according to whether the second difference is smaller than a second preset valid period(HOU: [0027]; If the user searches using the meta search, the meta search will first detect whether the corresponding cache has passed the expiration date. If the expiration date expires, the relevant search engine searches and updates the retrieval result to the cache. If there is no expiration date, the cached result is considered valid. This guarantees the accuracy of the search).  

	Regarding claim 20, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches when the second search term is obtained and determined to be not valid, forwarding the search request to the search engine, obtaining a third search request result and updating the third search request result into the second database(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record. [0051]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

	Regarding claim 21, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches when the second search term is not obtained, querying the second database according to the search request to obtain cache content of a second search result and determining whether the cache content of the second search result is valid(HOU: [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0051]-[0052]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user);

 	if the cache content of the second search result is valid, taking information in the cache content of the second search result as a fourth search request result(HOU: [0048]; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0050]-[0052]; Step S224, comparing with corresponding records in the hash table; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); 8Response to Office Action 

Appl. No. 16/311,657 Atty. Dkt. No. 104139.0002US1 if the cache content of the second search result is not valid, forwarding the search request to the search engine, obtaining a fifth search request result and updating the fifth search request result into the second database(HOU: [0046]-[0048]; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record;
[0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

	Regarding claim 22, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches determining whether the cache content of the second search result is valid comprises: determining a third difference between a timestamp of obtaining the cache content of the second search result and a timestamp of writing the cache content of the second search result(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); and

 	determining whether the cache content of the second search result is valid according to whether the third difference is smaller than a third preset valid period(HOU: [0027]; If the user searches using the meta search, the meta search will first detect whether the corresponding cache has passed the expiration date. If the expiration date expires, the relevant search engine searches and updates the retrieval result to the cache. If there is no expiration date, the cached result is considered valid. This guarantees the accuracy of the search).  

	Regarding claim 23, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches after taking information in the cache content of the first search result as a first search request result, the method further comprises: returning the first search request result to a search request client (HOU:[0058]-[0060]; The cache module 30 is configured to: when it is determined that the search has not been performed and does not exceed a preset value, obtain an existing search result from the cache; Return to module 40 for returning the search result to the client.  This device uses the cache to hit the search logic, so the call to the search engine is reduced, and the search speed is improved); or after obtaining the second search request result, the method further comprises: returning the second search request result to a search request client; or after obtaining the third search request result, the method further comprises: returning the third search request result to a search request client; or after taking information in the cache content of the second search result as a fourth search request result, the method further comprises: returning the fourth search request result to a search request client; or after obtaining the firth search request result, the method further comprises: returning the fifth search request result to a search request client.  

Regarding claim 25, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches when the second search term is obtained and determined to be not valid, forwarding the search request to the search engine, obtaining a third search request result and updating the third search request result into the second database(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record. [0051]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; [0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

	Regarding claim 26, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches when the second search term is not obtained, querying the second database according to the search request to obtain cache content of a second search result and determining whether the cache content of the second search result is valid(HOU: [0045]-[0047]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; [0051]-[0052]; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); 

if the cache content of the second search result is valid, taking information in the cache content of the second search result as a fourth search request result(HOU: [0048]; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0050]-[0052]; Step S224, comparing with corresponding records in the hash table; Step S226, if the comparison result is the same, or does not exceed the valid time, it is determined whether the number of results meets the requirements of the user; Step S228, if the user's request is met, the result is returned to the user); 

if the cache content of the second search result is not valid, forwarding the search request to the search engine, obtaining a fifth search request result and updating the fifth search request result into the second database(HOU: [0046]-[0048]; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record; [0054]; In step S232, if the comparison result is not the same, and if the number of results does not satisfy the user's request and the subsequent pages are downloaded, the corresponding record in the hash table is updated).  

Regarding claim 27, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches determining whether the cache content of the second search result is valid comprises: determining a third difference between a timestamp of obtaining the cache content of the second search result and a timestamp of writing the cache content of the second search result(HOU: [0045]-[0048]; Step S210, receiving search logic input by the user through the search window of the meta search, extracting the search term and the name of the engine to be called; Step S212, the search term and the engine name form a character string, and the MD5 value is calculated; Step S214, using the MD5 value to match the cached index table hash table; Step S220, if the match hits, it is determined whether the time for submitting the search exceeds the valid time of the record); and 

determining whether the cache content of the second search result is valid according to whether the third difference is smaller than a third preset valid period(HOU: [0027]; If the user searches using the meta search, the meta search will first detect whether the corresponding cache has passed the expiration date. If the expiration date expires, the relevant search engine searches and updates the retrieval result to the cache. If there is no expiration date, the cached result is considered valid. This guarantees the accuracy of the search).  

	Regarding claim 28, the modification of Ahad and HOU teaches claimed invention substantially as claimed, and HOU further teaches after taking information in the cache content of the first search result as a first search request result, the method further comprises: returning the first search request result to a search request client; or after obtaining the second search request result, the method further comprises: returning the second search request result to a search request client (HOU:[0058]-[0060]; The cache module 30 is configured to: when it is determined that the search has not been performed and does not exceed a preset value, obtain an existing search result from the cache; Return to module 40 for returning the search result to the client.  This device uses the cache to hit the search logic, so the call to the search engine is reduced, and the search speed is improved);  or after obtaining the third search request result, the method further comprises: 11Response to Office Action Appl. No. 16/311,657 Atty. Dkt. No. 104139.0002US1 returning the third search request result to a search request client; or after taking information in the cache content of the second search result as a fourth search request result, the method further comprises: returning the fourth search request result to a search request client; or after obtaining the firth search request result, the method further comprises: returning the fifth search request result to a search request client.
Claims 2, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 6,941,310 issued to Ahad et al. (hereinafter as "Ahad") in view of C.N Patent Application Publication 103902610 issued to HOU et al. (hereinafter as "HOU") in further view of C.N Patent Application Publication 102693308 issued to CHANG et al. (hereinafter as “CHANG”).

Regarding claim 2, the modification of Ahad and HOU teaches claimed invention substantially as claimed, however the modification of Ahad and HOU does not explicitly teach for updating search cache according to claim 1, wherein, before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database.

CHANG teaches for updating search cache according to claim 1, wherein, before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database (CHANG: [0054]-[0055]; First, when the user submits the search string, the following details the process of the search subsystem processing the user to submit the search string: Step 1: whether have current retrieval string in judged result buffer memory: if there is current retrieval string, enter step 2; If there is not current retrieval string, enter step 4. [0058]; Step 4: the Inverted List of all keywords that comprise in query and search string in index database, generates Inverted List queue. [0060]; Step 6: one by one the docID traversal starting point in the Inverted List queue of generation is jumped to maximum docID value. [0064]; Step 10: Top-k result set and maximum docID value are inserted to result cache, return to Top-N result set and complete retrieval).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU to further include 
receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database as taught by CHANG.  The modification to do so would improve Ahad’s method of validating data by incorporating and HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database by incorporating CHANG’s method of storing a message queue corresponding to the hot content in such that results are retrieve more efficiently without delay in such improves the speed of the search system when updating the cache (CHANG: [0070] If there is a current search string in the cache, only the background search server requests the query to be larger than the result starting from the maximum docID. Since the set of queries is small, the query speed is fast. The returned results are sorted and sorted by the already cached Top-k to regain the new Top-K results).

	Regarding claim 18, the modification of Ahad and HOU teaches claimed invention substantially as claimed, however the modification of Ahad and HOU does not explicitly teach before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database.

CHANG teaches before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database(CHANG: [0054]-[0055]; First, when the user submits the search string, the following details the process of the search subsystem processing the user to submit the search string: Step 1: whether have current retrieval string in judged result buffer memory: if there is current retrieval string, enter step 2; If there is not current retrieval string, enter step 4. [0058]; Step 4: the Inverted List of all keywords that [0060]; Step 6: one by one the docID traversal starting point in the Inverted List queue of generation is jumped to maximum docID value. [0064]; Step 10: Top-k result set and maximum docID value are inserted to result cache, return to Top-N result set and complete retrieval).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU to further include 
receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database as taught by CHANG.  The modification to do so would improve Ahad’s method of validating data by incorporating and HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database by incorporating CHANG’s method of storing a message queue corresponding to the hot content in such that results are retrieve more efficiently without delay in such improves the speed of the search system when updating the cache (CHANG: [0070] If there is a current search string in the cache, only the background search server requests the query to be larger than the result starting from the maximum docID. Since the set of queries is small, the query speed is fast. The returned results are sorted and sorted by the already cached Top-k to regain the new Top-K results).

	Regarding claim 24, the modification of Ahad and HOU teaches claimed invention substantially as claimed, however the modification of Ahad and HOU does not explicitly teach before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database.

	CHANG teaches before extracting a first search term corresponding to information of the hot content and updating the first search term into a first database, the method further comprises: receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database (CHANG: [0054]-[0055]; First, when the user submits the search string, the following details the process of the search subsystem processing the user to submit the search string: Step 1: whether have current retrieval string in judged result buffer memory: if there is current retrieval string, enter step 2; If there is not current retrieval string, enter step 4. [0058]; Step 4: the Inverted List of all keywords that [0060]; Step 6: one by one the docID traversal starting point in the Inverted List queue of generation is jumped to maximum docID value. [0064]; Step 10: Top-k result set and maximum docID value are inserted to result cache, return to Top-N result set and complete retrieval);  or, wherein, determining that the second search term is valid comprises: determining a first difference between a timestamp of obtaining the second search term and a timestamp of writing the second search term; if the first difference is smaller than a first preset valid period, determining that the second search term is valid; and determining whether the cache content of the first search result is valid comprises: determining a second difference between a timestamp of obtaining the cache content of the first search result and a timestamp of writing the cache content of the first search result; determining whether the cache content of the first search result is valid according to whether the second difference is smaller than a second preset valid period.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include updating search cache when hot content is updated and extracting a search term corresponding to information of the hot content and updating the first search term into a pre-established first database and determining if it is valid or not 
as taught by Ahad to include determining whether the cache content of the first search result is valid comprises determining a difference between a timestamp of obtaining the cache content of the search result and a timestamp of writing the cache content of the search result as taught by HOU to further include 
receiving a message queue of the hot content, and updating a search term corresponding to the message queue into the first database as taught by CHANG.  The modification to do so would improve Ahad’s method of validating data by incorporating and HOU’s conditioning method of determining whether additional search is required to retrieve additional results in such that is currently provided in the database by incorporating CHANG’s method of storing a message queue corresponding to the hot content in such that results are retrieve more efficiently without delay in such improves the speed of the search system when updating the cache (CHANG: [0070] If there is a current search string in the cache, only the background search server requests the query to be larger than the result starting from the maximum docID. Since the set of queries is small, the query speed is fast. The returned results are sorted and sorted by the already cached Top-k to regain the new Top-K results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2002/0194168 issued to Min et al. (hereinafter as “Min”) teaches information management system in which searches RDF data where the request of the data can be determine if the RDF is a valid data and if the RDF data is invalid it would require to be in awaiting status.
U.S Patent Application Publication 2016/00192524 issued to Vijayrao et al. (hereinafter as “Vijayrao”) teaches storing data in different tier databases based on the access pattern. User request data to be either retrieve one or the other databases according to the frequency of the item being access.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/26/2021
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162